Title: From George Washington to Arthur St. Clair, 6 October 1789
From: Washington, George
To: St. Clair, Arthur


          
            Sir,
            [New York, 6 October 1789]
          
          Congress having by their Act of the 29th of September last empowered me to call forth the Militia of the States respectively, for the protection of the frontiers from the incursions of the hostile Indians, I have thought proper to make this communication to you, together with the instructions herein contained.
          It is highly necessary that I should as soon as possible possess full information whether the Wabash and Illinois Indians are most inclined for war or peace—If for the former it is proper that I should be informed of the means which will most probably induce them to peace—If a peace can be established with the said indians on reasonable terms, the interests of the United States dictate that it should be effected as soon as possible.
          You will therefore inform the said indians of the dispositions of the general government on this subject, and of their reasonable desire that there should be a cessation of hostilities as a prelude to a treaty—If however notwithstanding your intimations to them, they should continue their hostilities, or meditate any incursions against the frontiers of Virginia and Pennsylvania, or against any of the troops or posts of the United States, and it should appear to you the time of execution would be so near as to forbid your transmitting the information to me, and receiving my further orders thereon, then you are hereby authorised and empowered in my name to call on the Lieutenants of the nearest Counties of Virginia and Pennsylvania for such

detachments of Militia as you may judge proper, not exceeding however one thousand from Virginia and five hundred from Pennsylvania.
          I have directed Letters to be written to the Executives of Virginia and Pennsylvania, informing them of the before recited Act of Congress, and that I have given you these conditional directions, so that there may not be any obstructions to such measures as shall be necessary to be taken by you for calling forth the militia agreeably to the instructions herein contained.
          The said militia to act in conjunction with the federal troops in such operations, offensive or defensive, as you and the Commanding officer of the troops conjointly shall judge necessary for the public service, and the protection of the inhabitants and the posts.
          The said Militia while in actual service to be on the Continental establishment of pay and rations—they are to arm and equip themselves, but to be furnished with public ammunition if necessary—and no charge for the pay of said Militia will be valid unless supported by regular musters, made by a field or other Officer of the federal troops to be appointed by the commanding Officer of the troops.
          I would have it observed forcibly that a War with the Wabash Indians ought to be avoided by all means consistently with the security of the frontier inhabitants, the security of the troops and the national dignity—In the exercise of the present indiscriminate hostilities, it is extremely difficult if not impossible to say that a war without further measures would be just on the part of the United States.
          But if after manifesting clearly to the indians the dispositions of the general government for the preservation of peace, and the extension of a just protection to the said indians, they should continue their incursions, the United States will be constran’d to punish them with severity.
          You will also proceed as soon as you can with safety to execute the orders of the late Congress, respecting the inhabitants at St Vincennes and at the Kaskaskies, and the other Villages on the Mississippi—It is a circumstance of some importance that the said inhabitants should as soon as possible possess the lands to which they are entitled by some known and fixed principles.
          I have directed a number of copies of the treaty made by you

at Fort Harmar with the Wyandots &c: on the 9th of January last to be printed, and forwarded to you, together with the ratification, and my Proclamation enjoining the observance thereof.
          As it may be of high importance to obtain a precise and accurate knowledge of the several Waters which empty into the Ohio on the North West—and of those which discharge themselves into the lakes Erie and Michigan; the length of the portages between, and the nature of the ground, an early and pointed attention thereto is earnestly recommended. Given under my hand in the City of New-York, this 6th day of October, in the year of our Lord One thousand seven hundred and eighty nine, and in the thirteenth year of the sovereignty and Independence of the United States.
        